DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
At pages 7-8, Applicant argues that, 
“Wang does not teach or suggest the amendment subject matter.
Rather, Wang discloses a sub-area 1 which partially overwraps with a sub-area 2. Then, one edge of sub-area | is placed outside of the edges of the sub-area 2. Wang does not disclose “the first pair of guide lines are placed between the second pair of guide lines”.
Further, because the sub-areas 1 and 2 are parts of a specified area (interpreted by the PTO as corresponding to the editing target video), the edges of the sub-areas 1 and 2 cannot correspond to the “pair of edges of the editing target video.” Therefore, Wang does not disclose the last paragraph of claim 1.
For at least this reason, Wang fails to teach or suggest each and every limitation of independent claim 1. The remaining cited reference fails to remedy the deficiencies of Wang. Independent claim 1 is patentably distinct from the cited art and is allowable.”
In response, Examiner respectfully disagrees and submits that Wang teaches, at least in Fig. 4:
(1) The editing area:

    PNG
    media_image1.png
    312
    471
    media_image1.png
    Greyscale

(2) The editing target video:

    PNG
    media_image2.png
    312
    471
    media_image2.png
    Greyscale


(3) First pair of guide lines:

    PNG
    media_image3.png
    312
    471
    media_image3.png
    Greyscale

(4) first aspect ratio represented by the first pair of guide lines is the aspect ratio of the area highlighted as follows:

    PNG
    media_image4.png
    312
    471
    media_image4.png
    Greyscale


(5) Second pair of guide lines:

    PNG
    media_image5.png
    312
    471
    media_image5.png
    Greyscale

(6) second aspect ratio represented by the first pair of guide lines is the aspect ratio of the area highlighted as follows:

    PNG
    media_image6.png
    312
    471
    media_image6.png
    Greyscale


Thus, Wang teaches:
(i) a first pair of guide lines (see (3) above) representing a first aspect ratio (see (4) above) and a second pair of guide lines (see (5) above) representing a second aspect ratio that is different from the first aspect ratio (see (6) above), and wherein 
(ii) the first pair of guide lines are placed between the second pair of guide lines (see (3) vs. (5) above),  
(iii) the second pair of guide lines are placed between pair of edges of the editing area (the edges of second area shown in (5) are placed between the edges of the editing area shown in (1)), and 
(iv) either of the first pair of guide lines or the second pair of guide lines indicate a pair of edges of the editing target video (the edges of the first pair of guide lines, as shown in (5), indicate a pair of edges of the editing target video as shown in (2)).
Applicant’s arguments are therefore not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0025470 A1 – hereinafter Wang).
Regarding claim 1, Wang discloses a method for controlling a video editing device editing a video to be projected by a protector, the method comprising: displaying an editing screen including a video display area where an editing target video is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); acquiring, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); and deciding the video display area according to the aspect ratio represented by the information ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio); wherein the editing screen includes an editing area including the video display area (Figs. 3-4 – the editing area corresponds to the area illustrated in (1) in “Response to Arguments” above, including the video display area, which is any sub-area within the area highlighted in (1) in “Response to Arguments” above), and the method further comprises displaying, in the editing area, a first pair of guide lines (see (3) above) representing a first aspect ratio (see (4) in “Response to Arguments” above) and a second pair of guide lines (see (5) in “Response to Arguments” above) representing a second aspect ratio that is different from the first aspect ratio (see (6) in “Response to Arguments” above), and wherein the first pair of guide lines are placed between the second pair of guide lines (see (3) vs. (5) in “Response to Arguments” above),  the second pair of guide lines are placed between pair of edges of the editing area (the edges of second area shown in (5) in “Response to Arguments” above are placed between the edges of the editing area shown in (1) in “Response to Arguments” above), and either of the first pair of guide lines or the second pair of guide lines indicate a pair of edges of the editing target video (the edges of the first pair of guide lines, as shown in (5) in “Response to Arguments” above, indicate a pair of edges of the editing target video as shown in (2) in “Response to Arguments” above).
Regarding claim 7, Wang discloses a video editing device comprising: one or more processors ([0028]-[0030]; [0067] – a CPU of a host computer executing a stored program) programmed to: display an editing screen, the editing screen including a video display area where an editing target video to be projected by a projector is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); acquire, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); decide the video display area according to the aspect ratio represented by the information acquired by the acquisition unit ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio); include an editing area with the editing screen including the video display area (Figs. 3-4 – the editing area corresponds to the area illustrated in (1) in “Response to Arguments” above, including the video display area, which is any sub-area within the area highlighted in (1) in “Response to Arguments” above); place a mask in the editing area on an area that is different from the video display area (Fig. 4 – placing a mask a sub-area), and display set in the editing area of the editing screen a first pair of guide lines (see (3) in “Response to Arguments” above) representing a first aspect ratio (see (4) in “Response to Arguments” above) and a second pair of guide lines (see (5) in “Response to Arguments” above) representing a second aspect ratio that is different from the first aspect ratio (see (6) in “Response to Arguments” above), and wherein the first pair of guide lines are placed between the second pair of guide lines (see (3) vs. (5) in “Response to Arguments” above),  the second pair of guide lines are placed between pair of edges of the editing area (the edges of second area shown in (5) in “Response to Arguments” above are placed between the edges of the editing area shown in (1) in “Response to Arguments” above), and either of the first pair of guide lines or the second pair of guide lines indicate a pair of edges of the editing target video (the edges of the first pair of guide lines, as shown in (5) in “Response to Arguments” above, indicate a pair of edges of the editing target video as shown in (2) in “Response to Arguments” above).
Regarding claim 8, Wang discloses a non-transitory computer-readable storage medium storing a program, and one or more processors programmed by the program ([0028]-[0030]; [0067] – the memory of a host computer storing a program) to: display an editing screen, the editing screen including a video display area where a video to be projected by a projector is displayed (Fig. 3; [0038] – displaying an editing screen including a video display area, e.g. a specified area where a corresponding editing target video is displayed); acquire, from the projector ([0026] – projection displays are interpreted as projector), information representing an aspect ratio of a projected video projected by the projector ([0032] – acquiring information on aspect ratio of a corresponding display device via IDID); decide the video display area according to the aspect ratio represented by the information acquired by the acquisition unit ([0031]-[0032] – deciding the video display area, e.g. the specified area, according to the received aspect ratio); include an editing area with the editing screen including the video display area (Figs. 3-4 – the editing area corresponds to the area illustrated in (1) in “Response to Arguments” above, including the video display area, which is any sub-area within the area highlighted in (1) in “Response to Arguments” above); and place a mask in the editing area on an area that is different from the video display area (Fig. 3 – placing a mask corresponding to the blank area surrounding the area 32), and display set in the editing area of the editing screen a first pair of guide lines (see (3) in “Response to Arguments” above) representing a first aspect ratio (see (4) in “Response to Arguments” above) and a second pair of guide lines (see (5) in “Response to Arguments” above) representing a second aspect ratio that is different from the first aspect ratio (see (6) in “Response to Arguments” above), and wherein the first pair of guide lines are placed between the second pair of guide lines (see (3) vs. (5) in “Response to Arguments” above),  the second pair of guide lines are placed between pair of edges of the editing area (the edges of second area shown in (5) in “Response to Arguments” above are placed between the edges of the editing area shown in (1) in “Response to Arguments” above), and either of the first pair of guide lines or the second pair of guide lines indicate a pair of edges of the editing target video (the edges of the first pair of guide lines, as shown in (5) in “Response to Arguments” above, indicate a pair of edges of the editing target video as shown in (2) in “Response to Arguments” above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 7-8 above, and further in view of Ogaki (US 2018/0063445 A1 – hereinafter Ogaki).
Regarding claim 4, see the teachings of Wang as discussed in claim 1 above, in which Wang also discloses a mask is placed on an area that is different from the video display area (Fig. 3 – placing a mask corresponding to the blank area surrounding the area 32).
However, Wang does not disclose when a part of an object included in the editing target video overlaps the mask, the object is displayed with the part being in a different display state from a portion that is different from the part.
Ogaki discloses when a part of an object included in a target video overlaps a mask, the object is displayed with the part being in a different display state from a portion that is different from the part (Figs. 3A-3D; Fig. 4).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogaki into the method taught by Wang to assist the user in recognizing which object is included within the target image and/or which part of the object would be cut out from the target image.
Regarding claim 5, see the teachings of Wang as discussed in claim 1 above, in which Wang also discloses a mask is placed on an area that is different from the video display area (Fig. 3 – placing a mask corresponding to the blank area surrounding the area 32). Wang also discloses an object included in the editing target video is displayed along with an operation frame for accepting a user’s operation on the object ([0028]; Fig. 3 – Examiner interprets a video frame currently displayed in Fig. 3 includes at least an object). 
 However, Wang does not disclose when the object overlaps the mask, the mask is displayed on a foreground over the object and the operation frame is displayed on a foreground over the mask.
Ogaki discloses when an object overlaps the mask, the mask is displayed on a foreground over the object and an operation frame is displayed on a foreground over the mask (Figs. 3A-3D; Fig. 4 - in view of Wang, the frame at the center of the screen not covered by the mask corresponds to an operation frame).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogaki into the method taught by Wang to assist the user in recognizing which object is included within the target image and/or which part of the object would be cut out from the target image.
Regarding claim 6, see the teachings of Wang and Ogaki as discussed in claim 4 above, in which Ogaki also discloses when the object overlaps the mask, the object included in the editing target video is displayed on a foreground over the mask (Figs. 3A-3D; Fig. 4).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogaki into the method taught by Wang to assist the user in recognizing which object is included within the target image and/or which part of the object would be cut out from the target image as discussed in claim 4 above.
Claim 10 is rejected for the same reason as discussed in claim 4 above.
Claim 11 is rejected for the same reason as discussed in claim 5 above.
Claim 12 is rejected for the same reason as discussed in claim 6 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484